272 S.W.3d 471 (2008)
Christopher D. CARTER, Appellant,
v.
STATE of Missouri, Respondent.
No. ED 90889.
Missouri Court of Appeals, Eastern District, Division Two.
December 9, 2008.
Irene Karns, Columbia, MO, for Appellant.
Jeremiah W. (Jay) Nixon, Joshua N. Corman, Jefferson City, MO, for Respondent.
Before ROY L. RICHTER, P.J., LAWRENCE E. MOONEY, J., and GEORGE W. DRAPER III, J.

ORDER
PER CURIAM.
Christopher D. Carter ("Movant") appeals the motion court's denial of his Rule 29.15 motion for post-conviction relief after an evidentiary hearing. We have reviewed the briefs of the parties and the record on appeal and find no error of law. The sole claim raised by Movant would require this court to violate our standard of review by substituting our judgment of witness credibility for that of the motion court; something we cannot do.
*472 The judgment is affirmed pursuant to Rule 84.16(b).